UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (x )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number000-28181 ORANCO,INC. (Exact name of registrant as specified in charter) Nevada 87-0574491 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1981 E. Murray Holladay Rd, Suite 100,Salt Lake City, Utah (Address of principal executive offices) (Zip Code) 702-834-9810 Registrant's telephone number, including area code (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x ]No[] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Se the definitions of “large accelerated filer”, ”accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated filer [] Smaller Reporting Company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the last practicable date Class Outstanding as of August 1, 2014 CommonStock, $0.001 INDEX Page Number PART I. ITEM 1. Financial Statements (unaudited) 3 Balance Sheets 4 June 30, 2014 and December 31, 2013 Statements of Operations For the three and six months ended June 30, 2014 and 2013 and the period June 16, 1977 to June 30, 2014 5 Statements of Cash Flows For the six months ended June 30, 2014 and 2013 and the period June 16, 1977 to June 30, 2014 6 Notes toFinancial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 9 ITEM 3. Quantitative and Qualtitative Disclosures About Market Risk 10 ITEM 4T. Controls and Procedures 10 PART II. ITEM 1. Legal Proceedings 10 ITEM 6. Exhibits 10 Signatures 11 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanyingbalance sheets of Oranco, Inc.(a development stage company) at June 30, 2014 and December 31, 2013, and the relatedstatement of operations for the three and six monthsand thestatement of cash flows for the six months, ended June 30, 2014 and 2013 and the period June 16, 1977 to June 30, 2014 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operatingresults for the three and six months ended June 30, 2014, are not necessarily indicative of the results that can be expected for the year ending December 31, 2014. 3 ORANCO, INC. (A Development Stage Company) BALANCE SHEETS JUNE 30, 2, 2013 June 30, December 31, Assets Current Assets: Cash $ $ Prepaid expenses Total current assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable, related party $ $ Accountants payable Total current liabilities Stockholders' Equity: Common stock, $.001 par value 100,000,000 shares authorized,4,269,950 issued and outstanding Additional paid-in capital Deficit accumulated during thedevelopment stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders'Equity $ $ The accompanying notes are an integral part of the financial statements. 4 ORANCO, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS For the Period For the For the For the For the June 16, 1977 Three Months Three Months Six Months Six Months (Inception) Ended Ended Ended Ended Through June 30, June 30, June 30, June 30, June 30, Revenues $
